Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach the use of a scanning electron microscope in order to detect hardware Trojans in which the thinning of the backside of the target sample is completed to capturing a second scanning electron microscope image specifically from its back side at a second dwelling-time being shorter than the first dwelling time to ultimately compare the data to detect hardware Trojans and providing a suspected grouping of the hardware Trojans. A review of the prior art of record includes D1 [US 2011/0002528 A1]; D2 [Detecting Malicious Inclusions in Secure Hardware: Challenges and Solutions]; and D3 [Detecting Hardware Trojans Using Backside Optical Imaging of Embedded Watermarks]. Prior art document D1 teaches, see [D1, Figure 3 and [0010, 0047, 0084, and 0087]], the utilization of a scanning electron microscope in order to acquire images from a trusted integrated circuit supplier, which would be free of hardware Trojans, in order for the detection of hardware Trojans from an untrusted .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661